Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of the species of filter shown in FIG. 2 and the species of filter media including granular activated carbon in the reply filed on 2/23/2021 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 27, defining the filter in relation to the standard “NSF/ANSI 42” is considered vague and indefinite since such a standard is subject to change over time.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




With respect to claim 23, Knight discloses a portable, reusable apparatus for treating drinking water, including a bottle 10 having a mouth 12 (see FIG. 1), a filter housing (e.g., defined by parts 16, 30, 32, 34, and 36) including a water filter 42 and a reservoir (e.g., defined by apertures 18, 20 shown in FIG. 2), the filter housing configured to be removeably and sealingly attached to the mouth of the bottle (e.g., via the internal threads shown in FIG. 2), and a cap 26 configured to sealingly close the reservoir of the filter housing.
Concerning claim 24, Knight discloses the filter housing and the bottle as being threadably attached (e.g., via housing part 16 shown in FIG. 2).
Regarding claim 26, Knight discloses the cap 26 and the filter housing as being threadably attached (e.g., via threads 24 shown in FIG. 2).
With respect to claim 26, the filter of Knight is capable of water entering the bottle when the filter housing is attached to the bottle (e.g., since the structure of the filter is capable of adsorbing contaminants from water flowing downwardly into the apertures 18 and 20 and radially outwardly through the filter 42 into the bottle 10), and exiting the bottle when the filter housing is attached to the bottle (e.g., when the cap is removed (see lines 44-47 of col. 2).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knight (US 3,335,917) in view of Rajan et al (US 5,635,063).

With respect to claim 27, Knight discloses a portable, reusable apparatus for treating drinking water, including a bottle 10 having a mouth 12, a generally cylindrical filter housing (e.g., defined by parts 16, 30, 32, 34, and 36, see FIGS. 2 and 3) including a water filter 42 and a reservoir 18, 20, the filter housing configured to be threadably attached to the mouth of the bottle (e.g., via the threaded connection shown in FIG. 2), and a cap 26 configured to threadably close the reservoir of the filter housing (e.g., via threads 24 shown in FIG. 2). Knight fails to specify the bottle as being generally cylindrical, however, such a change in configuration is considered obvious absent persuasive evidence that the particular configuration of the claimed bottle was significant (see M.P.E.P. 2144.04 IV. B.). Knight discloses the water filter as being in the form of granular charcoal (see lines 32-35 of col. 2) which is configured to reduce at least one contaminant from the water but fails to specify reducing the contaminant conforming to the NSF/ANSI 42 standard as water passes through the water filter and into the bottle at a flow rate of at least approximately 0.5 Lpm. Rajan et al disclose using an analogous filter in the form of activated carbon 86 to reduce chlorine in water (see lines 51-53 of col. 5 and FIG. 4) thereby conforming to NSF/ANSI 42 standard (e.g., since NSF/ANSI 42 specifies removal of chlorine from water) as water passes through the filter into a container 16 (see FIG. 3) at a flow rate of at least 0.5 Lpm (see lines 42-43 of col. 7). It would have been obvious to have modified the filter of Knight so as to have include activated carbon as employed by Rajan et al in order to enable for the removal of chlorine from water at a flow rate of at least 0.5 Lpm as taught by Rajan et al. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23 of U.S. Patent No. 9,045,353. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough to be read upon the patent claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773